                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA


    Shafia M. Jones,                                            Case No. 19-cv-3057 (JRT/TNL)

                  Plaintiff,

    v.                                                                          ORDER

    Joshua Fahey, Sgt. Virginia Jones, and
    Christine Zuraff, in their individual and
    official capacities,

                  Defendants.


                                            I. BACKGROUND

          On February 18, 2020, Defendant Christine Zuraff filed a “Motion to Dismiss or

Transfer.” ECF No. 26. Zuraff resides in Wisconsin and is an employee of the Wisconsin

Department of Corrections. Zuraff’s Mem. in Supp. at 6, ECF No. 27; Decl. of Christine

Zuraff ¶ 2, ECF No. 28. Pursuant to Federal Rule of Civil Procedure 12(b)(2), Zuraff has

moved that she be dismissed from this matter for lack of personal jurisdiction. The Court

set forth a briefing schedule on Zuraff’s motion. See generally ECF No. 34. Plaintiff’s

response is due on March 23, 2020, and Zuraff’s reply is due on April 7, 2020. ECF No.

34 at 1.

          On February 27, 2020, the Court received a “Motion to [sic] Leave to File an

Amended Complaint,” ECF No. 35, filed by pro se Plaintiff Shafia M. Jones. 1 Shafia Jones



1
 To avoid confusion between Plaintiff Shafia M. Jones and Defendant Sgt. Virginia Jones, the Court will use
Plaintiff’s first and last name.

                                                        1
sought leave to amend the Complaint to correct the spelling of certain defendants’ names;

include a statutory reference; “ma[k]e necessary changes to improper grammar used

previously in the [C]omplaint”; and add “court costs” to her requested relief. ECF No. 35

at 1-2. Shafia Jones included a proposed Amended Complaint with her motion. See

generally ECF No. 35-1.

       On March 4, 2020, Defendants Joshua Fahey and Sgt. Virginia Jones (collectively,

“Dakota County Defendants”) filed a “Motion to Dismiss.” ECF No. 38. In their motion

to dismiss, the Dakota County Defendants refer to the proposed Amended Complaint and

assert that Shafia Jones has failed to state a claim against them. See, e.g., Dakota County

Mem. in Supp. at 2, 13, ECF No. 40.

           II. MOTION TO AMEND & ZURAFF’S PENDING MOTION

       The Court will accept Shafia Jones’s Amended Complaint, ECF No. 35-1, as an

amendment as a matter of course under Fed. R. Civ. P. 15(a)(1). Accordingly, the Court

finds that Shafia Jones’s “Motion to [sic] Leave to File an Amended Complaint,” ECF No.

35, is MOOT under the circumstances. The Amended Complaint is the operative pleading.

       The Amended Complaint is, for all practical purposes, largely identical to the initial

Complaint. As best as this Court is able to tell, there do not appear to be any new facts

alleged with respect to this Court’s jurisdiction over Zuraff and Zuraff’s contacts with

Minnesota. Accordingly, consistent with the principles of Fed. R. Civ. P. 1, Zuraff

shall file a letter no later than on April 7, 2020, indicating whether she reasserts her

motion as to the Amended Complaint.



                                             2
                       III. DAKOTA COUNTY DEFENDANTS

       Briefing on the Dakota County Defendants’ motion shall occur as follows:

              1. Plaintiff’s response is due on or before April 8, 2020.

              2. The Dakota County Defendants’ reply is due on or before April 23,
                 2020.

The motion will then be deemed submitted and the Court will issue its report and

recommendation based on the papers, without a hearing.

                                  IV. PRIOR ORDERS

       All prior consistent orders remain in full force and effect. Failure to comply with

any provision of this Order or any other prior consistent Order shall subject the non-

complying party, non-complying counsel and/or the party such counsel represents to any

and all appropriate remedies, sanctions and the like, including without limitation:

assessment of costs, fines and attorneys’ fees and disbursements; waiver of rights to object;

exclusion or limitation of witnesses, testimony, exhibits and other evidence; striking of

pleadings; complete or partial dismissal with prejudice; entry of whole or partial default

judgment; and/or any other relief that this Court may from time to time deem appropriate.


       IT IS SO ORDERED.


Date: March     13   , 2020                                     s/ Tony N. Leung
                                                         Tony N. Leung
                                                         United States Magistrate Judge
                                                         District of Minnesota


                                                         Jones v. Fahey et al.
                                                         Case No. 19-cv-3057 (JRT/TNL)

                                             3
